LEHMAN, J.
The plaintiff on June 4, 1912, leased a house at the seashore from the defendant for the summer season. The lease is silent as to the payment of water rates. Thereafter the plaintiff received a bill from the Tintern Manor Water Company for $42 for water rates for the year from June 1, 1912, to June 1, 1913. The bill contained a notice that, “unless paid by August 24, 1912, the water service will be discontinued.”
In the case of New York University v. American Book Co., 132 App. Div. 732, 117 N. Y. Supp. 387, Id., 197 N. Y. 294, 90 N. E. 819, it was held that a landlord is under no obligation to furnish a tenant with water, and is bound to pay the water rates only if these rates constitute a tax upon his premises, regardless of whether the tenant uses the water or not. In other words, no contractual relation with the tenant imposes any obligation upon the landlord to furnish the tenant with water, and an obligation to pay water rates arises only where the obligation is imposed by the state as a tax. In this case there is absolutely nothing in the evidence to show that the water rates of the Tintern Manor Water Company are a tax upon the premises. Apparently the company is merely a private corporation, which furnishes water by contract. The complaint herein should therefore have been dismissed.
Judgment should be reversed, with costs, and the complaint dismissed, with costs. All concur.